                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Allen D. Ray Jr.,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00327-RJC-DCK
                                      )
                  vs.                 )
                                      )
     Financial Industry Regulatory    )
            Authority, Inc.,
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 29, 2021 Order.

                                               July 29, 2021




      Case 3:20-cv-00327-RJC-DCK Document 14 Filed 07/29/21 Page 1 of 1
